DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 49 is objected to because of the following informalities:
“…a touchscreen…” in line 2 should read “a touchscreen of a mobile device”
“… the touchscreen of a mobile device…” in line 3 should read “the touchscreen”.
“… the device…” in line 10 should read “the mobile device”.
   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 67 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Although the specification, for example paragraphs [54], [113], [114] mention about receiving command from the user, indicating a selection input data, and paragraphs [2], [151], and [157] does mention the Internet-enabled smart phones.
However, there is support for the limitation “generating, based on the analyzed command and information obtained from an internet source” as in claim 67 in the specification.
Furthermore, paragraph [167] disclose the surface acoustic wave or acoustic pulse for recognition touchscreens; and original claim 17 of the application only discloses the acoustic wave or acoustic modalities are used for detecting the touch input. 
There is no support for the limitation “the smart device is further configured for playing or outputting music/media for user consumption” in claim 71 in the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 72 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Pathak
	In reference to claim 72, Pathak discloses a touch-sensitive material technology configured to control a user interface on a mobile electronic device (media player device in Fig. 7C) comprising:
	a touch-sensitive surface (touch surface of the touchpad 16 or touch keys 14) couple to the sensing circuitry;
	the sensing circuitry configured to detect touch input by sensing a change in capacitance cause by a user’s touch applied to the touch surface to the conductive material (the touch screen 12 and the touch surface 16 is capacitive touchscreen; col. 3, lines 47-50);	
	a wireless transceiver (Bluetooth transceiver) configured to communicate over a wireless link shared with the mobile electronic device (col. 3, lines 36-39);
	a processor (326 and 328 of Figs. 3 and 4) configured to: convert the touch inputs to mapping actions effective to control the user interface of the mobile electronic 
	the touch inputs (on keys 14 and touchpad 16) being made at a distance (from the steering wheel in Fig. 1) from the mobile electronic device (external electronic device; col. 2, lines 34-40).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak et al. (U.S. Patent No. 8,406,961), hereinafter Pathak, in view of  Wright (US 2009/0225036) and further in view Son et al. (US 2007/0257821), hereinafter Son.

 	In reference to claim 41, Pathak discloses a controller configuration (Fig. 1 and 3) for controlling one or more soft inputs (vehicle user interface on a screen device (20 of Fig. 1 and in 320 of Fig. 3), comprising:
	a controller (touchpad 16) having a touch-sensitive surface (touchpad) comprising respective conductive path coupled to a sensing circuitry, configured to be responsive to manipulation by a touch applied thereto for making one or more control 
	a transceiver or intermediary device (Vehicle User Interface Controller VUI 16);
	wherein the control inputs (16 and 14) are operably coupled with the intermediary device (326);  wherein the intermediary device is operably coupled with the screen device;
	wherein upon receiving the made control inputs (16 or 14), the intermediary device (326): converts the made control inputs to mapping actions effective to control the corresponding soft inputs; and [[wirelessly]] outputs to screen device the mapping actions effective to control the soft inputs (user interface on screen 20 as shown in Fig. 1); and
	wherein touchpad (12) can thereby control the soft inputs (user interface in screen 20) from a distance.
	Pathak does not disclose the intermediary device (326) is a wireless intermediary device. However, Applicant does not disclose the wireless intermediary device provide any advantage or used for a particular purpose or solve any problem in the art. 
	One of ordinary skill in the art, furthermore, would have expected Applicant’s
Invention to perform equally well with either the VUI controller 326 of Pathak or the wireless intermediary device in claim 41 because they would perform the same functions, for example, output the mapping actions to control the soft input in the display device (20).
	Therefore, it would have been obvious for one of ordinary skill to use to modify VUI controller 326 as wirelessly intermediary device of Pathak as in as desired as was 
	Pathak does not disclose the screen is a capacitive touchscreen. However, in the same field of endeavor, Wright discloses a capacitive touchscreen (120) in Figs. 1, and 2 (see para. [28]).
 	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to use the touchscreen in the device of Pathak as taught by Wright  to manipulate the graphical user interface (GUI) and to enter data, and in automobile display (see paragraph [5]).
	Pathak does not disclose the touch sensitive surface comprising conductive thread. Son discloses a touch sensitive surface of the of the input device 200 in Fig. 2 comprising conductive threads, i.e. conductive fiber woven into a cloth.. (para. 49).
	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to use the conductive fibers in Pathak as taught by Son to improve electrical coupling for scrolling and other similar functions, an optimal interweaving overlap between electrode (para. 48).

	In reference to claim 42, Son discloses the sensitive surface comprises conductive fibers (para. 49); Wight discloses the touchscreen (120) is a monitor (touchscreen display; para. 28), and the soft inputs is a user interface (115 in Fig. 2); Pathak discloses the touch includes touches in Fig. 5C such as double tab. Son disclose tactile feedback for the user in response to the touch (para. 82).	

	In reference to claim 43, Son discloses the touch sensitive surface comprises a fabric material constructed by forming an array of the conductive threads, for example, conductive fibers woven into cloth (para. 49) or strands such that it is sensitive to one or more of: a location of a finger by sensing a change in capacitance; a pressure of the finger; a size of the finger; and a movement of the finger as shown in Fig. 8A-8C.
	In reference to claim 44, Son discloses the controller and transceiver are at least one of:  part of a wearable; part of a wearable fabric comprising the plurality of conductive threads comprised of conductive fibers (para. 49); portable; and unitary.

Claims 56-58, 62-63, and 68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak in view of Wright.
	In reference to claim 56, Pathak discloses a control system (300 in Fig. 3) for controlling a user interface on a display screen (20) in Fig. 1, comprising:
	a transceiver device (326 Fig. 3) is operably coupled to one or more user made inputs (inputs 12 and 14 on the steering wheel; 316 and 318 in Fig. 3); 
	the transceiver device (326) is operably coupled to the display screen (20 of Fig. 1 and 320 of Fig. 3; Bluetooth transceiver in the steering wheel; col. 5, lines 59-67); 
	wherein each of the operable couplings occurs (see coupling of the user made inputs (316 and 318 ) with the display device (320); and col. 7, lines 2-10);
	wherein upon receiving the one or more user made inputs (12 and 14 of Fig. 1), the transceiver device (326) is configured to convert the user inputs (12 or 14) to 
	output over the link with the screen 20, the mapping actions effective to control the user interface of the screen, (see selection 14 input mapping with the volume icon in display 20; see col. 2, lines 17-21; and the signal may be communicated to a signal processing module 440 associated with the VUI controller 326.  The signal processing module 440 may be in communication with a mapping database 444 stored in the VUI storage module 328.  The mapping database 444 may be a table indicating the mappings from specific locations on the touch screen to particular function commands; see col. 8, lines 55-62);
	wherein the transceiver device (326 under the steering wheel of Fig. 1) is positioned at a first distance from the screen device (20), and wherein the user interface (in display screen 20) is controlled by the user input made at a second distance from the display screen device (user input made by the button 14  or touchpad 22 on the steering wheel).
	Pathak does not disclose each of the operable couplings occur wirelessly by the transceiver device. However, Applicant does not the wirelessly operable couplings (using the transceiver) provide any advantage or used for a particular purpose or solve any problem in the art. 
	One of ordinary skill in the art, furthermore, would have expected Applicant’s
Invention to perform equally well with either the VUI controller 326 of Pathak or the transceiver in claim 56 because they would perform the same functions, for example, output the mapping actions to control the soft input in the display device (20).

	Pathak does not disclose the screen is a capacitive touchscreen. However, in the same field of endeavor, Wright  discloses a capacitive touchscreen (120) in Figs. 1, and 2 (see para. [28]).
 	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to use the touchscreen in the device of Pathak as taught by Wright  to manipulate the graphical user interface (GUI) and to enter data, and in automobile display (see paragraph [5]).

	In reference to claim 57, Pathak disclose the user made inputs (14) comprises   controllers (12 and 14 of Fig. 1) having a touch-sensitive surface (resistive or capacitive touch surface) comprising a manipulate conductive material configured to respond to touch using a coupled sensing circuitry and used for controlling user interface at a second distance from the display screen  (col. 3, lines 47-54).

	In reference to claim 58, Pathak discloses the one or more user made inputs (touch pad) comprise: at least one of one or more conductive modalities, non-conductive modalities, nano-conductive modalities, nano-technology modalities, RFID modalities, NFC modalities, wave modalities, microwave modalities, radio press button 14 and the touch screen 12 may slightly vibrate upon being pressed, i.e. a haptic response.  The touch screen 12 may also generate a clicking sound and/or light up the portion of the touchpad that the user is pressing (col. 3, lines 62-64).

	In reference to claim 62, Pathak discloses one or more user made input (14 or 16 of Fig. 1) are communicatively couple to the transceiver (326 Fig. 3) to receiver device (326) and the transceiver device is configured to receive acoustic input or provide acoustic output (col. 3, lines 49-55) and Wright discloses the user interface includes at least soft-touch controls comprising one or more of keys (210 in Fig. 2; paragraph [28]).
	
	In reference to claim 63, Pathak discloses the transceiver device (326) is an intermediary device (326 between touchscreen and VUI display; see 326 in Fig.3).

In reference to claim 68, Pathak discloses a smart control device (12 and 16 of the steering wheel I Fig. 1), comprising:
	a housing (housing of touchscreen 12 and housing of touchpad 16);
	one or more of: a keypad (16) or plurality of keys  (14) configured to receive tactile input, an input interface configured to receive acoustic input, and a touch-sensitive surface that is integrated into the housing of the device and configured to receive gesture input (col. 2, lines 47-61);
	a wireless transceiver (Bluetooth transceiver  configured to communicate over a wireless link shared with one or more electronic devices including either one or portable device (portable media device, see Fig. 7C) and a stationary such as screen device (20) of Fig. 1 positioned separately from the transceiver (col. 3, lines 35-40);
	a processor (326 and 328 of Figs. 3 and 4) configured to: convert the gesture input, the acoustic input, or the tactile input to mapping actions effective to control a user interface of the electronic device, for example display 20 of Fig. 1 (col. 3, lines 47-61); and output, over the wireless link (by Bluetooth transceiver), the mapping actions effective to control the user interface (user interface of screen device 20 of Fig. 1) of the one or more electronic devices (see Fig. 1 and 5A-5D; col 4, lines 49-67).
	Pathak does not disclose the screen is a capacitive touchscreen. However, in the same field of endeavor, Wright  discloses a capacitive touchscreen (120) in Figs. 1, and 2 (see para. [28]).
 	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to use the touchscreen in the device of Pathak as taught by Wright  .
	
Claim 67, 69, 70 and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak and Wight in view of Hardacker et al. (US 2009/0161027), hereinafter Hardacker.
	In reference to claims 67 and 69, Pathak discloses, the transceiver (326) is configured to enable a method providing an information  response to the request information (information for perform climate control of the vehicle as in Fig. 5A), the method comprising:
	receiving a command from the user of the transceiver device (command for climate control is selected); 
	analyzing the command (analyzing which of the inputs 14 is double taps);
	generating, based on the analyzed command, the information corresponding to the command (generating the information for the climate control) ; and 
	outputting the information to the user corresponding to the command (outputting information for climate control as shown in Fig. 5).
	Pathak does not disclose generating information obtained from internet source.
	In the same field of endeavor, Hardacker discloses a graphical information of a touchscreen device is obtained from an internet source (if  no graphics file is available in the device to be controlled, as depicted by the negative branch from decision block 608 (that is, no file is available for this type of navigation device), the device to be controlled may download an appropriate file from a network such as the Internet; para. [41]).

	 In reference to claim 70, Pathak discloses in addition to receiving the-acoustic sensing-input signals from the command (acoustic wave touchscreen; see coll. 3, lines 51-52), the smart control device is further configured to output acoustic signals, namely for the outputting of the information response to the user for user consumption, for example, output acoustic signal to process the touch input on keys 14 or touchpad 16.
In reference to claim 71, Pathak discloses the smart device is further
configured for playing or outputting music/media for user consumption such as media player by selecting song list icon (music notes) as in Fig. 7G.
	

Claim 73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pathak in view of Son.
In reference to claim 73, Pathak does not disclose the conductive material comprising at least one of:  a haptic material; a manufactured material; a fabric; a wearable fabric having an array of conductive threads coupled to the sensing circuitry; a wearable fabric used to provide the user input to programs or instructions being executed on the mobile electronic device and the mobile electronic device comprising a touchscreen; and a wearable technology the user for user consumption. 
In the same field of endeavor, Son discloses a haptic material (paragraph [68]); a manufactured material; a fabric; a wearable fabric having an array of conductive threads  instructions being executed on the mobile electronic device and the mobile electronic device comprising a touchscreen (Fig. 6); and a wearable technology the user for user consumption (mobile device in Fig. 6). 
	It would have been obvious for one of ordinary skill in the art at the time of the invention was made to use the conductive fibers in Pathak as taught by Son to improve electrical coupling for scrolling and other similar functions, an optimal interweaving overlap between electrode (para. 48).
	 
Allowable Subject Matter
Claims 45-47 and 49-53 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: None of the recited arts teaches or suggests:
In reference to claim 45:
	wherein the one or more non-user inputs comprise a particular manipulation of the touchscreen device: involving at least one of:
	i) a wireless or a transceiver-dependent coupling with the touchscreen device; ii) one or more mechanical applicators having a contact end(s) used for applying at least one of: a capacitive and a pressure touch input to the touchscreen device; and iii) one or more mechanical applicators configured to apply a rotation input to the touchscreen device;
the display; wherein the particular manipulation of the touchscreen device results in the actuation of the corresponding soft inputs according to the mapping control directive.

	With respect to claim 49:
  	a base for a game piece, comprising:
	a contact surface for contacting a touchscreen and comprising one or more conductive touch elements configured to engage a the touchscreen of a mobile device; 	wherein the contact surface of the base includes a conductive path extending through the contact surface such that the base serves to capacitively couple a user’s hand, holding the game piece, with the touchscreen upon the engagement by the user’s hand, specifically as the touch elements are held contacting the touchscreen;
	wherein an arrangement of the touch elements is thus detected by the touchscreen using the conductive path; and
	wherein the arrangement of the touch elements permits the device to sense the game piece being used.

Response to Arguments
Applicant's arguments filed August 5, 2021 and August 10, 2021 have been fully considered. 

 
 Newly submitted claim 75 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: keyboard device. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 75 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claims 45, 46, 47, 49, 50, 51, 52, and 53 are allowable; and claims 41-44, 56-58, 62-63, 67-73 are rejected as discussed above.

Conclusion
The prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Romeo (US 2012/0282987) discloses a game controller 14 with attachment 5 contacts a virtual button 13 as shown in Fig. 4.
	Heartherly et al. (US 2012/007808)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC Q DINH/Primary Examiner, Art Unit 2692